McCay, Judge,
concurring:
1. Judgments of the Court of Ordinary of this State, in matters connected with wills and the administration of estates, are judgments of Courts of general jurisdiction, and the necessary jurisdictional facts need not to appear on the face of their proceedings.
2. The rules prescribed by the statute regulating the mode of doing business by the Courts of Ordinary, ought always to be conformed to, and if they be not conformed to, the judgments are irregular, but they are not for that reason void. An irregular judgment cannot be attacked for that reason before another tribunal; to justify such an attack, the judgment must be void.